By the Court.
The clause in the protest; certifying that the notary gave the notice is not evidence. It is no part of the duty of these officers to give notice, in case of a protest; and if they give it, they do so as private individuals and as such must prove the fact, like all other witnesses, upon oath. The proof of notice is a matter stricti juris: we cannot take it on the presumption which arises from the notary’s reputation of great correctness.
In a late case, the notary of one of the banks informed us, it was customary for him to give; notice and to certify that he had done so : and when the endorser, after a reasonable search after him, could not be found in town and had no domicil, at which notice might be left, to certify that notice had been given—that such were the directions he had received at the bank. It is possible that Mr. Fitch, the notary whose protest is before the court, may have acted on the presumption that such a conduct might be justified. It is extremely improper. There being no proof of notice to the endorser there must be
Judgment for the defendant.